t c memo united_states tax_court ruth ferrarese petitioner v commissioner of internal revenue respondent docket no filed date ruth ferrarese pro_se vivian rodriguez for respondent memorandum findings_of_fact and opinion colvin judge respondent determined that petitioner is not entitled to relief from joint liability for tax under sec_6015 for petitioner filed a petition under sec_6015 seeking review of respondent’s determination we hold that petitioner is entitled to equitable relief from joint liability for tax for under sec_6015 - - section references are to the internal_revenue_code in effect for the applicable years findings_of_fact some of the facts have been stipulated and are so found a petitioner petitioner resided in coral springs florida when she filed her petition since date petitioner has been married to albert ferrarese ferrarese petitioner’s and ferrarese’s checking account balance was dollar_figure on date dollar_figure on date dollar_figure on date and dollar_figure on date at the time of trial petitioner wa sec_68 ferrarese wa sec_77 and was suffering from congestive heart failure and their only sources of income were monthly social_security payments of about dollar_figure to petitioner and dollar_figure to ferrarese at that time petitioner’s and ferrarese’s expenses exceeded their income and petitioner’s and ferrarese’s children were providing money to them to pay some of their living_expenses at the time of trial petitioner and ferrarese owned a ford taurus and lived in a condominium in florida owned solely by petitioner the assessed value of which for county real_property tax purposes was between dollar_figure and dollar_figure b prior tax_court case ferrarese embezzled money from his company from to he embezzled dollar_figure in petitioner learned about the embezzlement when ferrarese told her about it in date when he was fired from his job because his embezzlement was discovered petitioner agreed in date to let ferrarese sign the return for her and ferrarese did so respondent determined deficiencies in petitioner’s and ferrarese’s income_tax for and based on their failure to report the embezzlement income petitioner used the proceeds from the sale in of a house owned jointly by her and ferrarese in massapequa new york to buy a house in merrick new york she owned the merrick house solely in her name she sold the merrick house and used the proceeds to buy the florida condominium that she owned at the time of trial petitioner paid dollar_figure in for the condominium in ferrarese v commissioner tcmemo_1993_404 ferrarese i affd 43_f3d_679 11th cir we held that petitioner was entitled to relief from joint liability under sec_6013 e for and in that opinion we concluded that she filed the parties agreed to be bound by the findings_of_fact in that case - joint returns for those years she did not know or have reason to know of the embezzled funds or of the understatements for or she did not significantly benefit from the embezzled funds omitted from income in and and it would have been inequitable to hold her liable for the and deficiencies petitioner’s standard of living was the same in as it was in and and she has never received any significant benefit from the embezzlement however we held in ferrarese i that she was not entitled to relief from joint liability for because she knew or had reason to know of the understatement for before her husband with her permission signed her name to their return c petitioner’s request for relief from joint liability for tax under sec_6015 on date petitioner filed form_8857 request for innocent spouse relief and separation of liability and equitable relief in which she sought relief from joint_and_several_liability for respondent denied petitioner’s request by determination_letter dated date respondent’s only stated reason for denying relief to petitioner was your request for relief from joint_and_several_liability has been disallowed because information contained in your case indicates that you had knowledge and reason to know of the items that gave rise to the tax_deficiency therefore your claim is being denied under sec_6013 sec_6015 sec_6015 and sec_6015 - - opinion a positions of the parties respondent determined that petitioner is not entitled to relief from joint liability under sec_6015 c and f petitioner contends that respondent’s determination that petitioner does not qualify for relief under sec_6015 was an abuse_of_discretion we agree with petitioner to prevail petitioner must show that respondent’s denial of equitable relief from joint liability under sec_6015 was an abuse_of_discretion 118_tc_106 115_tc_183 affd 282_f3d_326 5th cir 114_tc_276 b relevance of all the facts and circumstances to the commissioner’s determination under sec_6015 sec_6015 provides sec_6015 equitable relief --under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability emphasis added the commissioner has announced a list of factors in revproc_2000_15 sec_4 2000_1_cb_447 that the commissioner will consider in deciding whether to grant equitable relief under sec_6015 revproc_2000_15 supra lists two factors that the commissioner will consider only in favor of granting relief whether the taxpayer is separated or divorced from the nonregquesting spouse and whether the taxpayer was abused by his or her spouse revproc_2000_15 supra lists two factors which the secretary will consider only against granting relief whether the taxpayer received significant benefit from the item giving rise to the deficiency and whether the taxpayer has made a good_faith effort to comply with federal_income_tax laws in the tax years following the tax_year to which the request for relief relates revproc_2000_15 supra lists four factors the secretary will consider for or against granting relief whether the taxpayer would suffer economic hardship if relief is denied whether the taxpayer knew or had reason to know of the item giving rise to the deficiency whether the deficiency is attributable to the nonrequesting spouse and whether either spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the outstanding liability revproc_2000_15 sec_4 and c b pincite revproc_2000_15 sec_4 supra also states no single factor will be determinative of whether equitable relief will or will not be granted in any particular case rather all factors will be considered and weighed appropriately the list is not intended to be exhaustive in deciding whether respondent’s determination that petitioner is not entitled to relief under sec_6015 was an abuse_of_discretion we will consider evidence relating to all the facts and circumstances cc whether petitioner is entitled to equitable relief respondent concedes that the deficiency is attributable to ferrarese petitioner concedes that the marital status and spousal abuse factors do not favor her and that the knowledge or reason to know factor favors respondent the parties agree that the legal_obligation factor does not apply because petitioner and ferrarese are not divorced as discussed next we conclude that the disputed factors all favor petitioner economic hardship respondent contends that petitioner offered no evidence that she would suffer economic hardship if relief is denied we disagree petitioner testified that her only source_of_income was social_security that she could barely pay her bills that she and ferrarese must borrow from their children to pay expenses and that she would have to sell her condominium if she were denied relief under sec_6015 respondent did not --- - cross-examine petitioner on these points and offered no evidence to contradict petitioner’s testimony respondent contends that petitioner has not shown that she would suffer economic hardship if relief from liability is denied because her hardship is hypothetical respondent relies on von kalinowski v commissioner tcmemo_2001_21 for the proposition that sec_6015 requires the taxpayer to show that the imposition of joint_and_several_liability is inequitable in terms of the present and not in terms of a future hypothetical situation respondent’s reliance on von kalinowski is misplaced in von kalinowski the taxpayer’s hardship was contingent on her wealthy husband’s not paying the deficiencies during his lifetime and his dying and disinheriting her we concluded that the taxpayer’s situation was not a hardship for purposes of sec_6015 in contrast petitioner has shown that she will suffer economic hardship if she is held liable for the deficiency thus we reject respondent’s reliance on von kalinowski respondent further contends that petitioner will not suffer economic hardship if relief is denied because she and ferrarese share a bank account and a credit card and function as a single economic unit respondent also contends that the deficiency will be satisfied from that bank account whether or not petitioner is denied relief from joint_and_several_liability we disagree because the only evidence in the record about petitioner’s joint --- - checking account shows that it contains enough to pay only a tiny fraction of the deficiency for respondent contends that petitioner will not suffer economic hardship if relief is denied because her children and family pay some of her and ferrarese’s living_expenses respondent apparently assumes that petitioner’s children would pay the taxes and that as a result petitioner would suffer no hardship if held jointly liable for those taxes we disagree first there is no evidence that petitioner’s children would or could pay the taxes second we believe it would be a hardship to compel petitioner to ask her children to do so we conclude that petitioner will suffer economic hardship if she is not relieved of joint liability significant benefit respondent contends that petitioner significantly benefited from the embezzlement income omitted from petitioner’s and ferrarese’s return for we disagree in ferrarese i we found that petitioner’s expenditures during were neither unusual nor lavish and did not suggest that petitioner significantly benefited from the embezzlement income petitioner’s testimony in this case was consistent with our findings in her prior case and respondent did not cross-examine petitioner or offer contrary evidence we conclude that - petitioner did not significantly benefit from the embezzlement income as stated above revproc_2000_15 supra states that the significant benefit factor can only favor respondent in contrast in cases decided under sec_6013 in which the spouse seeking relief did not significantly benefit from the omitted income or erroneous deductions attributable to the other spouse the fact that the taxpayer did not significantly benefit weighed in favor of granting relief see eg 93_tc_434 foley v commissioner tcmemo_1995_16 robinson v commissioner tcmemo_1994_ klimenko v commissioner tcmemo_1993_340 hillman v commissioner tcmemo_1993_151 we conclude that this factor favors petitioner compliance with tax laws respondent first contends in respondent’s posttrial brief that petitioner is not in compliance with federal_income_tax laws and that this weighs against relief revproc_2000_15 sec_4 e c b pincite respondent also first alleges on brief that petitioner is in arrears on her tax obligations for because she failed to make dollar_figure monthly payments for date february june july august and date february march april september october and date and january february march april may june and date cases deciding whether a taxpayer was entitled to equitable relief under sec_6013 d are helpful in deciding whether a taxpayer is entitled to relief under sec_6015 292_f3d_800 d c cir subsection f has no statutory antecedent as a stand alone provision but has roots in the equity test of former subparagraph e d carried forward into subparagraph b d affg tcmemo_2000_332 in 282_f3d_326 ndollar_figure 5th cir affg 115_tc_183 the u s court_of_appeals for the fifth circuit said because the wording of sec_6015 1s virtually identical to that of former sec_6013 case law construing former sec_6013 d is helpful in determining whether the commissioner abused his discretion in denying eguitable relief to appellant under current sec_6015 see butler t c pincite applying the sec_6013 d standard to a sec_6015 inquiry because ‘the language of sec_6015 f does not differ significantly from the language of former sec_6013 d ’ petitioner testified that she has made a good_faith effort to comply with federal tax laws respondent did not cross- examine petitioner on this point and offered no contrary evidence petitioner attached to her reply brief original canceled checks for dollar_figure payable to the internal_revenue_service for each of the months for which respondent claims she is in arrears respondent concedes that petitioner is not late or in arrears on any_tax obligations other than the tax_liability we do not consider respondent’s posttrial factual allegations because petitioner did not have the opportunity to dispute them at trial d conclusion respondent points out that petitioner knew or had reason to know of ferrarese’s embezzlement before he signed her name to their return however we believe respondent did not give adequate weight to other important factors petitioner will suffer economic hardship if relief is not granted the embezzlement income was solely attributable to ferrarese she did not significantly benefit from the embezzlement income and she has complied with federal tax laws since we conclude that respondent’s denial of relief under sec_6015 was an abuse_of_discretion and that on the basis of all the facts and petitioner also sent a payment for date but did not attach the canceled check because respondent did not cash it circumstances it would be ineguitable to hold petitioner liable for the deficiency see belk v commissioner supra foley v commissioner supra robinson v commissioner supra klimenko v commissioner supra hillman v commissioner supra for the foregoing reasons decision will be entered for petitioner
